5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
                3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

        (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                    )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
                   )257+(6,;7+&,5&8,7
                     BBBBBBBBBBBBBBBBB


 '$6+$:1 /<216                   ;
        3HWLWLRQHU$SSHOOHH       
                                   
                                     1R
           Y                      
                                    !
                                   
 $1'5(: -$&.621:DUGHQ           
       5HVSRQGHQW$SSHOODQW 
                                  1
      $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
     IRUWKH(DVWHUQ'LVWULFWRI0LFKLJDQDW'HWURLW
   1R²'HQLVH3DJH+RRG'LVWULFW-XGJH
                    $UJXHG2FWREHU
               'HFLGHGDQG)LOHG$XJXVW
%HIRUH%2**6*,/0$1DQG%5,*+7&LUFXLW-XGJHV
                       BBBBBBBBBBBBBBBBB
                             &2816(/
$5*8('  7KRPDV 0 &KDPEHUV 2)),&( 2) 7+(
3526(&87,1* $77251( 'HWURLW 0LFKLJDQ IRU
$SSHOODQW  -RKQ 5 0LQRFN &5$0(5 0,12&. $QQ
$UERU0LFKLJDQIRU$SSHOOHH21%5,()7KRPDV0

    
     7KH +RQRUDEOH 0\URQ + %ULJKW 6HQLRU &LUFXLW -XGJH RI WKH 8QLWHG
6WDWHV &RXUW RI $SSHDOV IRU WKH (LJKWK &LUFXLW VLWWLQJ E\ GHVLJQDWLRQ



                                   
       /\RQVY-DFNVRQ                             1R

&KDPEHUV2)),&(2)7+(3526(&87,1*$77251(
'HWURLW0LFKLJDQIRU$SSHOODQW-RKQ50LQRFN&5$0(5
0,12&.$QQ$UERU0LFKLJDQIRU$SSHOOHH
   %5,*+7-GHOLYHUHGWKHRSLQLRQRIWKHFRXUW*,/0$1
- SS  GHOLYHUHG D VHSDUDWH FRQFXUULQJ RSLQLRQ
%2**6 - SS  GHOLYHUHG D VHSDUDWH GLVVHQWLQJ
RSLQLRQ
                     BBBBBBBBBBBBBBBBB
                         23,1,21
                     BBBBBBBBBBBBBBBBB
  0<521+%5,*+7&LUFXLW-XGJH$QGUHZ-DFNVRQWKH
ZDUGHQRID0LFKLJDQVWDWHFRUUHFWLRQDOLQVWLWXWLRQDSSHDOVD
IHGHUDOGLVWULFWFRXUW¶VFRQGLWLRQDOJUDQWRIKDEHDVFRUSXVWR
SULVRQHU 'DVKDZQ /\RQV RQ WKH JURXQG RI LQHIIHFWLYH
DVVLVWDQFH RI FRXQVHO  /\RQV LV FXUUHQWO\ VHUYLQJ D OLIH
VHQWHQFHZLWKRXWSDUROHDIWHUSOHDGLQJJXLOW\WRILUVWGHJUHH
PXUGHU
  ,Q/\RQVZDVVL[WHHQ\HDUVROGDQGKDGUHFHLYHGDQ
HGXFDWLRQWRWKHVHYHQWKJUDGH2QDGYLFHRIFRXQVHOZKR
EHOLHYHG LW OLNHO\ WKH WULDO FRXUW ZRXOG LPSRVH D MXYHQLOH
VHQWHQFH/\RQVSOHGJXLOW\LQ0LFKLJDQVWDWHFRXUWWRILUVW
GHJUHH PXUGHU  7KH WULDO FRXUW GLG VHQWHQFH /\RQV DV D
MXYHQLOH7KHSURVHFXWLRQDSSHDOHGWKH0LFKLJDQ&RXUWRI
$SSHDOVUHYHUVHGDQG/\RQVUHFHLYHGWKHRQO\DYDLODEOHDGXOW
VHQWHQFH XQGHU 0LFKLJDQ ODZ  OLIH LQ SULVRQ ZLWKRXW
SRVVLELOLW\RISDUROH/\RQV¶WULDOFRXQVHOGLGQRWFRQVLGHURU
DGYLVH/\RQVWKDWWKHSURVHFXWRUFRXOGDSSHDOWKHLPSRVLWLRQ
RIDMXYHQLOHVHQWHQFH




    
     /\RQV KDV FKDQJHG KLV QDPH OHJDOO\ WR -DPHV (GZLQ /\RQV -U
1R                                    /\RQVY-DFNVRQ            

   /\RQVSHWLWLRQHGIRUDZULWRIKDEHDVFRUSXVDQGWKHIHGHUDO
GLVWULFWFRXUWFRQFOXGHGWKDWWKHIDLOXUHRI/\RQV¶FRXQVHOWR
LQIRUPKLPRIWKHSURVHFXWRU
VULJKWWRDSSHDOSDUWLFXODUO\LQ
OLJKW RI /\RQV¶ \RXWK DW WKH WLPH RI WKH SOHD constituted
ineffective assistance of counsel. 7KHFRXUWIXUWKHUFRQFOXGHG
WKDWDFRQWUDU\GHWHUPLQDWLRQRQWKHIDFWVDQGWKHODZE\WKH
0LFKLJDQ &RXUW RI $SSHDOV FRQVWLWXWHG DQ XQUHDVRQDEOH
DSSOLFDWLRQRIFOHDUO\HVWDEOLVKHGIHGHUDOODZDVGHWHUPLQHGE\
WKH8QLWHG6WDWHV6XSUHPH&RXUWLQ:LOOLDPVY7D\ORU529
U.S. 362 (2000)+LOOY/RFNKDUW474 U.S. 52 (1985DQG
6WULFNODQGY:DVKLQJWRQ466 U.S. 668 (1984)$FFRUGLQJO\
WKHFRXUW JUDQWHG/\RQV¶SHWLWLRQIRUDZULWRIKDEHDVFRUSXV
RQ WKH JURXQG RI LQHIIHFWLYH DVVLVWDQFH RI FRXQVHO  7KH
ZDUGHQ DSSHDOV  $IWHU D FDUHIXO UHYLHZ RI WKH UHFRUG ZH
$)),50WKHGLVWULFWFRXUW
                       ,%$&.*5281'
  2Q 1RYHPEHU   /\RQV VKRW DQG NLOOHG 'RXJODV
7KRPDV  7KH VWDWH RI 0LFKLJDQ FKDUJHG /\RQV ZLWK ILUVW
GHJUHHPXUGHUDQGSRVVHVVLRQRIDILUHDUPGXULQJFRPPLVVLRQ
RIDIHORQ\
  /\RQV¶WULDOLQWKH5HFRUGHU¶V&RXUWIRUWKHFLW\RI'HWURLW
ZDV VFKHGXOHG WR EHJLQ RQ 0DUFK    7KH DVVLJQHG
MXGJH KDG DQRWKHU MXU\ WULDO WKDW GD\ VR /\RQV¶ WULDO ZDV
SRVWSRQHG WR WKH QH[W GD\ DQG WUDQVIHUUHG WR WKH GRFNHW RI

    
     The Honorable Denise Page Hood          8QLWHG 6WDWHV 'LVWULFW &RXUW
-XGJH IRU WKH (DVWHUQ 'LVWULFW RI 0LFKLJDQ


    
     7KH GLVWULFW FRXUW RUGHUHG WKDW XQOHVV 0LFKLJDQ WRRN DFWLRQ ZLWKLQ
 GD\V WR DIIRUG /\RQV D QHZ WULDO /\RQV FRXOG DSSO\ IRU D ZULW

RUGHULQJ KLV IRUWKZLWK UHOHDVH IURP FXVWRG\    The district court did not
publish its decision in this case. On the same day the district court
granted Lyons’ habeas corpus petition, it granted two other petitions in
similar cases. The court analyzed all three cases similarly and published
only one opinion. See Haynes v. Burke, 115 F.Supp.2d 813 (E.D.Mich
2000). The other opinions are unpublished. See /\RQV Y -DFNVRQ 1R
&9'7 (' 0LFK $XJ          0LOOHU Y 6WUDXE   1R 
&9'7 (' 0LFK $XJ  
       /\RQVY-DFNVRQ                                 1R        1R                              /\RQVY-DFNVRQ       

-XGJH5REHUVRQ&KLHI-XGJHRIWKH5HFRUGHU¶V&RXUW7KH                   WKHFODLPVEXWUHPDLQVGHIHUHQWLDOEHFDXVHWKHFRXUWFDQQRW
QH[WGD\0DUFK/\RQVSOHGJXLOW\WRILUVWGHJUHHPXUGHU                 JUDQWUHOLHIXQOHVV WKHVWDWHFRXUW¶VUHVXOWLVQRWLQNHHSLQJ
EHIRUH &KLHI -XGJH 5REHUVRQ RQ WKH DGYLFH RI KLV GHIHQVH           ZLWK WKH VWULFWXUHV RI WKH $('3$´  ,ELG  7KXV HYHQ LQ
FRXQVHO/DXUHQFH%XUJHVV                                                  FRQGXFWLQJDQLQGHSHQGHQWUHYLHZZHPXVWGHWHUPLQHPRUH
                                                                            WKDQVLPSO\WKDWZHEHOLHYHWKHVWDWHFRXUWZDVZURQJLQLWV
   $WWKHSOHDKHDULQJWKDWGD\%XUJHVVLQIRUPHGWKHFRXUW                 XOWLPDWHRXWFRPH
WKDWKHUHFRJQL]HGLWZDVXQXVXDOWRRIIHUDSOHDWRILUVWGHJUHH
PXUGHU EXW KH KDG GLVFXVVHG WKH PDWWHU ZLWK /\RQV DQG                $VWKHDERYHDQDO\VLVRI6WULFNODQG:LOOLDPVDQG&RQH
/\RQV
 IDWKHU ZKR ZDV SUHVHQW LQ WKH FRXUWURRP  %XUJHVV           VKRZV ZH FDQ E\ QR PHDQV WHUP WKH MXGJPHQW RI WKH
VWDWHGKLVFRQYLFWLRQWKDWKHZRXOGEHDEOHWRFRQYLQFHWKH                 0LFKLJDQ&RXUWRI$SSHDOVXQUHDVRQDEOH7KHMXGJPHQWLV
FRXUWWRVHQWHQFH/\RQVDVDMXYHQLOHDQGH[SODLQHGWKDW³RQ                SHUKDSV GHEDWDEOH LI ZH LJQRUH 6WULFNODQG¶V FOHDU
WKHEDVLVRIWKDW´/\RQVZDQWHGWRRIIHUDJXLOW\SOHD                     UHTXLUHPHQWV ZH PLJKW VD\ LW ZDV LQFRUUHFW XQGHU QR
                                                                            FLUFXPVWDQFHVFDQZHVD\LWZDVXQUHDVRQDEOH
   7KHFRXUWTXHVWLRQHG/\RQVDVWRZKHWKHUKHXQGHUVWRRG
WKHWZRJUHDWO\GLVSDUDWHVHQWHQFLQJSRVVLELOLWLHVDYDLODEOHWR
WKHFRXUWLQKLVFDVH/\RQVDIILUPHGKLVXQGHUVWDQGLQJWKDW
LIWKHFRXUWGHFLGHGWRWUHDWKLPDVDQDGXOWWKHFRXUWKDGQR
RSWLRQEXWWRVHQWHQFHKLPWROLIHLQSULVRQZLWKRXWSDUROHEXW
LIWKHFRXUWWUHDWHGKLPDVDMXYHQLOHKHZRXOGEHFRPPLWWHG
WRWKHVWDWHMXYHQLOHDXWKRULW\IRUDSHULRGQRWWRH[FHHGKLV
WZHQW\ILUVW ELUWKGD\  /\RQV DOVR VWDWHG WKDW KH ZDV QRW
EHLQJFRHUFHGLQWRKLVSOHDKDGQRWEHHQSURPLVHGDQ\WKLQJ
LQUHWXUQIRUKLVSOHDDQGZDVDZDUHRIWKHYDULRXVWULDOULJKWV
KHZDVIRUHJRLQJE\SOHDGLQJJXLOW\
   7KHFRXUWWKHQTXHVWLRQHG/\RQVEULHIO\DVWRWKHIDFWXDO
EDVLVRIWKHFULPH/\RQVVWDWHGWKDWKHNQHZWKHYLFWLPDQG
ZHQWWRWKHYLFWLP¶VKRXVH/\RQVZDVFDUU\LQJDUHYROYHUDW
WKHWLPH/\RQVVWDWHG³,ZHQWWRWDNHKLVZDOOHW7KHUHZDV
D VWUXJJOH DQG , JRW VFDUHG DQG VKRW KLP´  7KH FRXUW
VSHFLILFDOO\DVNHG/\RQVLIKHKDGWULHGWRUREWKHYLFWLPDQG
/\RQVDGPLWWHGKHKDG


    
      8QGHU 0LFKLJDQ ODZ DW WKDW WLPH WKH WULDO FRXUW KDG GLVFUHWLRQ WR
GHWHUPLQH ZKHWKHU MXYHQLOHV FRQYLFWHG RI ILUVW GHJUHH PXUGHU VKRXOG EH
VHQWHQFHG DV MXYHQLOHV RU DV DGXOWV 6HH 0LFK &RPS /DZV $QQ  
 7KH 0LFKLJDQ OHJLVODWXUH DPHQGHG WKH VWDWXWH LQ  WR UHPRYH
WKLV GLVFUHWLRQ 6HH 0LFK 3XE $FW  1R  $OO MXYHQLOHV
FRQYLFWHG RI ILUVW GHJUHH PXUGHU DUH QRZ PDQGDWRULO\ VHQWHQFHG DV DGXOWV
6HH 0LFK &RPS /DZV $QQ  J 
    /\RQVY-DFNVRQ                                  1R       1R                                  /\RQVY-DFNVRQ          

DIIHFWWKHLUMXGJPHQW1RBBB)GBBBWK&LU                2Q 1RYHPEHU   DIWHU D VHQWHQFLQJ KHDULQJ
                                                                   FRQGXFWHGRYHUDQXPEHURIPRQWKV&KLHI-XGJH5REHUVRQ
                                                                          FRQFOXGHG WKDW LW ZDV DSSURSULDWH WR VHQWHQFH /\RQV DV D
   -XGJH*LOPDQ¶VLQWHUHVWLQJPDWKHPDWLFDODQDO\VLVDWSDJH               MXYHQLOH  7KH FRXUW RUGHUHG WKDW /\RQV EH FRQILQHG WR D
EHJLQVWRDGGUHVVWKHFRUUHFWLQTXLU\EXWGRHVQRWJRIDU             PD[LPXPVHFXULW\VWDWHMXYHQLOHIDFLOLW\XQWLODJHWZHQW\RQH
HQRXJK7KHUHOHYDQWTXHVWLRQLVZKHWKHUWKHXOWLPDWHDGYLFH
ZDV D VWUDWHJ\ ZLWKLQ WKH EURDG ERXQGV RI SURIHVVLRQDO              7KHSURVHFXWRUDSSHDOHGWKHMXYHQLOHVHQWHQFHGLVSRVLWLRQ
FRPSHWHQFH5HODWHGO\ZHDVNZKHWKHUWKHGHFUHDVHLQWKH                7KH VWDWH FRXUW RI DSSHDOV UHYHUVHG DQG UHPDQGHG IRU
SUREDELOLW\ RI D VXFFHVVIXO RXWFRPH GXH WR SURVHFXWRULDO           VHQWHQFLQJ DV DQ DGXOW LH PDQGDWRU\ OLIH LPSULVRQPHQW
DSSHDOUHQGHUVFUHGLEOHSHWLWLRQHUV¶DVVHUWLRQVWKDWWKH\ZRXOG           ZLWKRXWSDUROHRQWKHILUVWGHJUHHPXUGHUFKDUJH2QDSSHDO
KDYHJLYHQXSWKHLUFKDQFHDWDMXYHQLOHVHQWHQFHEHIRUH-XGJH            WKH0LFKLJDQ6XSUHPH&RXUWRUGHUHGDVWD\RIIXUWKHUWULDO
5REHUVRQ7KHRQHFRXQVHOZKRWHVWLILHGVSHFLILFDOO\WKRXJKW             FRXUWSURFHHGLQJVWKHQYDFDWHGWKHFRXUWRIDSSHDOVRSLQLRQ
WKDWWKHFKDQFHVRIWKHVWDWHVXFFHHGLQJRQDSSHDOZHUHIDLUO\            RQWKHJURXQGRILQHIIHFWLYHDVVLVWDQFHRIDSSHOODWHFRXQVHO
VPDOODQGZHKDYHQREDVLVIRUGLVFRXQWLQJWKDWMXGJPHQW                DQGUHPDQGHGWRWKHFRXUWRIDSSHDOVIRUUHEULHILQJ7KHFRXUW
7KXVLIFRXQVHOFDOFXODWHGWKHFKDQFHVRI-XGJH5REHUVRQ¶V               RIDSSHDOVDJDLQUHYHUVHGDQGUHPDQGHGIRULPSRVLWLRQRIWKH
VHQWHQFLQJ WKH GHIHQGDQWV DV MXYHQLOHV DW  ZKHQ WKH           DGXOWVHQWHQFH7KH0LFKLJDQ6XSUHPH&RXUWGHQLHGOHDYHWR
UHDOLW\WXUQHGRXWWREHDQGEHOLHYHGWKHFKDQFHRI                DSSHDO
VXFFHVVRQDSSHDOE\WKHVWDWHWREHFRQWLQJHQWRQWKH
MXYHQLOH VHQWHQFLQJ EHORZ WKHQ WKH FKDQFHV RI XOWLPDWH              $W KLV UHVHQWHQFLQJ EHIRUH &KLHI -XGJH 5REHUVRQ RQ
VXFFHVVZRXOGKDYHVKUXQNIURPWR7KLVPLJKW                    -DQXDU\/\RQVRUDOO\PRYHGWRZLWKGUDZKLVJXLOW\
VWLOO ORRN H[WUHPHO\ JRRG DV RSSRVHG WR D YHU\ ODUJH            SOHD3XUVXDQWWRUHFHQW0LFKLJDQ6XSUHPH&RXUWRUGHUVLQ
SUREDELOLW\RIFRQYLFWLRQRIILUVWGHJUHHPXUGHUDQGDVHQWHQFH           VLPLODUFDVHV&KLHI-XGJH5REHUVRQLPPHGLDWHO\LPSRVHGWKH
RIOLIHZLWKRXWSDUROH                                                   DGXOW VHQWHQFH RI OLIH ZLWKRXW SDUROH DQG GHIHUUHG
                                                                          FRQVLGHUDWLRQRIWKHPRWLRQXQWLODQHYLGHQWLDU\KHDULQJFRXOG
  :KLOHP\DVVLJQLQJRIYDOXHVLVMXVWDVVSHFXODWLYHDV-XGJH            EHVFKHGXOHG/\RQVODWHUILOHGDZULWWHQPRWLRQWRZLWKGUDZ
*LOPDQ¶V LW GRHV HPSKDVL]H WKDW WKH SURSHU LQTXLU\ IRU           KLVJXLOW\SOHD
HIIHFWLYHDVVLVWDQFHRIFRXQVHOVKRXOGEHWKHRYHUDOOVWUDWHJ\
HPSOR\HG,WGRHVQRWDSSHDUWRPHWKDWZHFDQSURSHUO\VD\
XQGHUWKH$('3$VWDQGDUGWKDWWKHVWDWHFRXUWVXQUHDVRQDEO\                  
                                                                                 $  DPHQGPHQW WR 0LFKLJDQ VWDWXWRU\ ODZ JUDQWHG Michigan
DSSOLHG6WULFNODQG                                                       prosecutors an appeal of right from "[a] final judgment or final order of
                                                                          the . . . recorder’s court" in criminal cases. Mich. Comp. Laws Ann.
  )LQDOO\,GRQRWDJUHHZLWK-XGJH*LOPDQWKDWWKHIDLOXUHRI           § 770.12 (as amended, Mich. Pub. Act 1988 No. 66) ,Q 1RYHPEHU 
WKHVWDWHFRXUWWRGLVFXVVWKHSUHMXGLFHSURQJRI6WULFNODQG              WKH 0LFKLJDQ &RXUW RI $SSHDOV SXEOLVKHG D GHFLVLRQ LQ ZKLFK LW FRQVWUXHG
PHDQVWKDWLWGLGQRWFRUUHFWO\LGHQWLI\DQGDSSO\6WULFNODQGDV          WKH DPHQGPHQW WR DOORZ SURVHFXWRUV WR DSSHDO FULPLQDO VHQWHQFHV DV RI

WKHJRYHUQLQJIHGHUDOUXOH%XWHYHQLIZHZHUHWRSDUVHWKH             ULJKW 3HRSOH Y 5H\QROGV  1:G   0LFK $SS 

WZRSDUWVRI6WULFNODQGLQWKLVZD\ZHZRXOGQRWFRQGXFWD                   
IXOOGHQRYRUHYLHZEXWUDWKHUD³LQGHSHQGHQW´UHYLHZDVODLG                  See People v. Haynes, 527 N.W.2d 512-13 (Mich. 1994) and People
RXWLQRXUUHFHQWFDVHRI+DUULVY6WRYDOO)G            v. Miller, 527 N.W.2d 513 (Mich. 1994) (ordering that the two juvenile
                                                                          defendants who moved to withdraw their guilty pleas under circumstances
WK &LU   7KHUH ZH VDLG LQ D VLPLODU FDVH  ³7KDW   similar WR WKRVH RI /\RQV EH VHQWHQFHG ³IRUWKZLWK´ DV DGXOWV ³ZLWKRXW
LQGHSHQGHQWUHYLHZKRZHYHULVQRWDIXOOGHQRYRUHYLHZRI             SUHMXGLFH WR VXEVHTXHQW FRQVLGHUDWLRQ RI WKH PRWLRQ WR ZLWKGUDZ WKH SOHD
                                                                          RI JXLOW\´
       /\RQVY-DFNVRQ                                  1R        1R                               /\RQVY-DFNVRQ        

   2Q $SULO   WKH WULDO FRXUW KHOG DQ HYLGHQWLDU\           E\WKH6XSUHPH&RXUWRIWKH8QLWHG6WDWHV´,ELG&RQH
KHDULQJRQ/\RQV¶PRWLRQWRZLWKGUDZKLVSOHD/\RQV¶WULDO                 6&WDW
FRXQVHO%XUJHVVWHVWLILHG%XUJHVVVWDWHGWKDWKHGLGDOPRVW
HQWLUHO\ WULDO ZRUN DQG KDQGOHG YHU\ IHZ DSSHOODWH FDVHV              7KH6XSUHPH&RXUWKHOGLQ:LOOLDPVY7D\ORU86
%XUJHVVH[SODLQHGWKDWKHKDGSUHSDUHGIRUWKH0DUFK                  WKDW ³>W@KH PRVW LPSRUWDQW SRLQW LV WKDW DQ
WULDOEHIRUHWKHRULJLQDOO\DVVLJQHGMXGJH%XWXSRQOHDUQLQJ               XQUHDVRQDEOHDSSOLFDWLRQRIIHGHUDOODZLVGLIIHUHQWIURPDQ
WKDW KLV FOLHQW¶V FDVH KDG EHHQ WUDQVIHUUHG WR &KLHI -XGJH          LQFRUUHFWDSSOLFDWLRQRIIHGHUDOODZ´,GDWHPSKDVLVLQ
5REHUVRQ%XUJHVVFKDQJHGWDFNDQGUHFRPPHQGHGWR/\RQV                      RULJLQDO$VWDWHFRXUWGHFLVLRQFDQLQYROYHDQXQUHDVRQDEOH
WKDWKHSOHDGJXLOW\$OWKRXJK%XUJHVVEHOLHYHGWKDWKHFRXOG               DSSOLFDWLRQRI8QLWHG6WDWHV6XSUHPH&RXUWSUHFHGHQWLQRQO\
DUJXH DQ LPSHUIHFW VHOIGHIHQVH FODLP RQ /\RQV¶ EHKDOI DW            WZRZD\V)LUVWDVWDWHFRXUWPLJKWLGHQWLI\WKHFRUUHFWOHJDO
WULDOZKLFKPLJKWUHVXOWLQ/\RQVEHLQJFRQYLFWHGRIDOHVVHU               UXOHEXWXQUHDVRQDEO\DSSO\LWWRWKHIDFWV6HFRQGDVWDWH
RIIHQVH %XUJHVV¶V NQRZOHGJH RI &KLHI -XGJH 5REHUVRQ
V                 FRXUWGHFLVLRQPLJKWXQUHDVRQDEO\H[WHQGD6XSUHPH&RXUW
VHQWHQFLQJ SROLFLHV DQG JHQHUDO SKLORVRSK\ IRU KDQGOLQJ                OHJDOSUHFHGHQWWRDQHZFRQWH[WZKHUHLWVKRXOGQRWDSSO\RU
MXYHQLOHVFRQYLQFHGKLPWKDWKH³FRXOGJHWDIDLUKHDULQJIURP               XQUHDVRQDEO\UHIXVHWRH[WHQGWKDWSULQFLSOHWRDQHZFRQWH[W
-XGJH5REHUVRQDQGSHUVXDGHKLPWRVHQWHQFH>/\RQV@DV                 ZKHUH LW VKRXOG DSSO\ ,G DW   7KH 6XSUHPH &RXUW
DMXYHQLOH´$FFRUGLQJO\%XUJHVVWRRNWKH³XQXVXDO´VWHSRI                UHFHQWO\ UHLWHUDWHG WKDW WKH :LOOLDPV REMHFWLYH
DGYLVLQJ/\RQVWRSOHDGJXLOW\WRILUVWGHJUHHPXUGHU                     XQUHDVRQDEOHQHVV VWDQGDUG DSSOLHV WR WKH LQHIIHFWLYH
                                                                             DVVLVWDQFHRIFRXQVHOVHWWLQJ&RQH6&WDW,Q
   %XUJHVVDFNQRZOHGJHGWKDWSULRUWR0DUFKKHDQG/\RQV                  &RQH WKH &RXUW KHOG WKDW ZKHQ D VWDWH FRXUW FRUUHFWO\
KDG³GLVFXVV>HG@WKHWULDOPRUHWKDQDQ\WKLQJHOVH´DQGWKHLU                LGHQWLILHVWKH6WULFNODQGVWDQGDUGDVDSSOLFDEOHDQGPDNHVD
PDLQGLVFXVVLRQUHJDUGLQJ/\RQV¶JXLOW\SOHDWRRNSODFHRQO\                 UHDVRQDEOH MXGJPHQW UHJDUGLQJ DWWRUQH\ SHUIRUPDQFH DQG
LQWKHIHZKRXUVDIWHUWKHFDVHKDGEHHQUHDVVLJQHGWR&KLHI                 SUHMXGLFHXQGHUWKHFRUUHFWVWDQGDUGDIHGHUDOFRXUWODFNVWKH
-XGJH5REHUVRQ%XUJHVVUHDOL]HGWKDWWKHVL[WHHQ\HDUROG                  SRZHU WR JUDQW D ZULW RI KDEHDV FRUSXV FRQWUDYHQLQJ WKDW
/\RQV ZDV UHO\LQJ KHDYLO\ RQ KLV DGYLFH QRQHWKHOHVV KH              GHWHUPLQDWLRQ  ,G DW   , ZRXOG QRW KROG WKDW WKH
VWURQJO\UHFRPPHQGHGWKHSOHD%XUJHVVDOVRGLVFXVVHGWKH                   0LFKLJDQFRXUWZDVREMHFWLYHO\XQUHDVRQDEOHLQLWVMXGJPHQW
VLWXDWLRQZLWK/\RQV¶IDWKHUDQGDGYLVHGKLPWKDWLWZDVLQ                  HYHQZHUH,WRGLVDJUHHZLWKLWDVWKHPDMRULW\GRHV
/\RQV¶EHVWLQWHUHVWWRSOHDGJXLOW\
                                                                                -XGJH*LOPDQ¶VFRQFXUUHQFHPDNHVDQXPEHURILQWHUHVWLQJ
  %XUJHVVWHVWLILHGWKDWLQIRUPXODWLQJKLVDGYLFHWR/\RQV                SRLQWVWKDWGHVHUYHDEULHIUHVSRQVH&RQWUDU\WRWKHVWDWHPHQW
KH GLG QRW FRQVLGHU WKH SURVHFXWRU¶V ULJKW WR DSSHDO D WULDO       DWSDJH,KDGWKRXJKWWKDW,GLGQRWHLQWKHILUVWSDUDJUDSK
FRXUW¶VVHQWHQFLQJGHFLVLRQ                                                 RIWKLVGLVVHQWDQGGLGQRWGLVSXWHWKHREYLRXVIDFWVLQWKH
                                                                             UHFRUG WKDW FRXQVHO GLG QRW LQIRUP WKHLU FOLHQWV RI WKH
    4           ,QIRUPXODWLQJ\RXUDGYLFHWR0U/\RQVGLG                  SRVVLELOLW\ RI D JRYHUQPHQW DSSHDO  $OO RI WKH FRXQVHO
                \RX WDNH LQWR DFFRXQW WKH IDFW WKDW WKH               LQYROYHG QRWHG WKDW WKH\ GLG QRW FRQWHPSODWH WKDW VXFK DQ
                3URVHFXWLRQ KDG D ULJKW WR DSSHDO -XGJH                DSSHDO FRXOG RFFXU RU WKDW LW ZRXOG EH VXFFHVVIXO  ,Q WKH
                5REHUVRQ¶VGHFLVLRQ"                                         SDUDOOHOFDVHEHIRUHXV0LOOHU¶VFRXQVHODVZHOODVKLVFOLHQW
                                                                             ZDVLQFRXUWZKHQWKHSURVHFXWRUVDLGWKDWWKHVWDWHZRXOG
                                                                             DSSHDODQGVSHFLILFDOO\WHVWLILHGWKDWKHIHOWWKDWWKHFKDQFHV
                                                                             RIVXFKDQDSSHDOVXFFHHGLQJRQHKDGQHYHUEHHQ WULHGLQ
    
      %XUJHVV VWDWHG WKDW /\RQV¶ IDWKHU ³GLGQ¶W UHDOO\ NQRZ DQ\WKLQJ DERXW   0LFKLJDQWRWKLVSRLQWZHUHVXIILFLHQWO\ORZWKDWLWGLGQRW
WKH ODZ DV LW UHODWHG WR WKLV VLWXDWLRQ ,W ZDV DOO QHZ´
    /\RQVY-DFNVRQ                                1R       1R                                 /\RQVY-DFNVRQ            

SHUIRUPDQFH6WULFNODQG86DW&RQH6                >%XUJHVV@ 1RGLGQ¶WFRQVLGHUWKDWDWDOODQG,FHUWDLQO\
&WDW                                                                        GLGQ¶WGLVFXVVLWZLWKKLP%XWLWUHDOO\GLGQ¶W
                                                                                    HQWHUP\PLQG
   $VIRUWKHSUHMXGLFHHOHPHQWRI6WULFNODQGLWVHHPVFOHDU
WKDWHYHQZLWKNQRZOHGJHRIWKHSRVVLELOLW\RISURVHFXWRULDO                           
DSSHDO/\RQVZRXOGVWLOOKDYHSOHGJXLOW\/\RQVPDGHQR
DWWHPSW WR ZLWKGUDZ KLV JXLOW\ SOHD DIWHU WKH SURVHFXWLRQ         4             GLGQ¶W WDNH WKDW LQWR FRQVLGHUDWLRQ LQ
DSSHDOHGUDWKHUKHDUJXHGKLVFDVHRQWKHPHULWVEHIRUHWKH                          IRUPXODWLQJ\RXURZQRSLQLRQDVWRWKHEHVW
&RXUWRI$SSHDOV7KLVPDNHVVHQVHHYHQZLWKWKHSRVVLELOLW\                         FKRLFHIRUKLP"
RI SURVHFXWRULDO DSSHDO WKH FKDQFH WR EH VHQWHQFHG DV D
MXYHQLOH ZDV SHWLWLRQHU¶V RQO\ RSWLRQ VKRUW RI WULDO  /\RQV     >%XUJHVV@ 1R  ,W¶V QRW VRPHWKLQJ WKDW , ZRXOG HYHQ
ZDQWHGDMXYHQLOHVHQWHQFHQRWDQHZWULDO/\RQVWKURXJK                        WKLQN DERXW  0\ UHDVRQLQJ ZDV WKDW -XGJH
FRXQVHO JDPHG WKH V\VWHP DQG DWWHPSWHG WR ZLWKGUDZ KLV                     5REHUVRQ ZRXOG EH IDLU  , WKRXJKW , FRXOG
JXLOW\SOHDRQO\DIWHUKLVMXYHQLOHVHQWHQFHZDVUHMHFWHGE\WKH                    FRQYLQFHKLPWKDWWKLV\RXQJPDQVKRXOGEH
&RXUW RI $SSHDOV  7KH HQWLUH SRLQW RI WKH SRVWFRQYLFWLRQ                 VHQWHQFHGDVDMXYHQLOH,QHYHULQP\ZLOGHVW
VWUDWHJ\ ZDV WR JHW WZR ELWHV DW WKH DSSOH WKDW /\RQV QRZ               GUHDPV WKRXJKW WKH &RXUW RI $SSHDOV RU D
DUJXHVKHZRXOGKDYHJLYHQXSKLVILUVWDQGH[DQWHPRUH                           6XSUHPH&RXUWZRXOGUHYHUVHDMXGJHRQD
OLNHO\ELWHEHFDXVHRIWKHSRVVLELOLW\RISURVHFXWRULDODSSHDO                     GLVFUHWLRQVXFKDVWKLV
GHILHVFUHGHQFH
                                                                          4            ,I\RXKDGWDNHQWKDWLQWRFRQVLGHUDWLRQDUH
   /\RQV ZDV YHU\ DZDUH RI WKH SRVVLEOH FRQVHTXHQFHV RI                        \RXDEOHWRVD\ZKHWKHULWZRXOGKDYHPDGH
SOHDGLQJJXLOW\WRILUVWGHJUHHPXUGHU-XGJH5REHUVRQWROG                           DGLIIHUHQFHLQ\RXUDGYLFH"
KLPEHIRUHKHSOHGWKDWKHFRXOGSRVVLEO\EHVHQWHQFHGDVDQ
DGXOWDQGWKHUHIRUHEHVXEMHFWWRDPDQGDWRU\OLIHVHQWHQFH             >%XUJHVV@    , FDQ¶W UHDOO\ WHOO \RX ZKHWKHU RU QRW ,
DVDUHVXOWRIKLVJXLOW\SOHD7KDWLVH[DFWO\ZKDWKDSSHQHG                     ZRXOGKDYHJRQHDKHDGDQGVWLOODGYLVHGKLP
DIWHUWKHSURVHFXWRULDODSSHDO/\RQVNQHZWKHULVNDQGWRRN                      RIWKLVEXWDWOHDVWKHVKRXOGKDYHEHHQDZDUH
KLVFKDQFHV7KHIDFWWKDWKHGLGQRWFRUUHFWO\DVVHVVZKHWKHU                     RILWDQGLQWKDWFDVH,ZDVUHPLVV,JXHVV
RUQRWKHDFWXDOO\ZRXOGEHVHQWHQFHGDVDQDGXOWLVZKROO\                         %XWLW¶VQRWVRPHWKLQJ,HYHQWKRXJKWDERXW
LUUHOHYDQW  7KH SOHD ZDV PDGH YROXQWDULO\ DQG ZLWK IXOO                   ,FDQWHOO\RX
NQRZOHGJHRIWKHSRVVLEOHFRQVHTXHQFHV
                                                                        /\RQV-$DW
  0RUHRYHU$('3$LPSRVHVDGGLWLRQDOFRQVWUDLQWVRQWKH
DELOLW\RIIHGHUDOFRXUWVWRJUDQWDZULWRIKDEHDVFRUSXV,Q            /\RQVWHVWLILHGDWWKHHYLGHQWLDU\KHDULQJDVZHOO+HVWDWHG
RUGHUWRPHHWWKHJDWHNHHSHUVWDQGDUGVVHWIRUWKE\$('3$              WKDWZKHQ%XUJHVVDGYLVHGKLPWRSOHDGJXLOW\KHLQLWLDOO\
 86&  G IRU WKH LVVXDQFH RI ZULWV RI KDEHDV      ³ZDQWHGWRILJKW´WKHFKDUJHVDQGJRWRWULDO+RZHYHUKH
FRUSXV WKH VWDWH FRXUW DGMXGLFDWLRQ RI WKH FODLP WKDW LV      HYHQWXDOO\ DFFHGHG WR WKH SOHD UHO\LQJ RQ WKH DGYLFH DQG
FKDOOHQJHG RQ FROODWHUDO DSSHDO PXVW KDYH UHVXOWHG LQ D         LQIRUPDWLRQ%XUJHVVSURYLGHGWRKLP/\RQVWKHQWHVWLILHG
GHFLVLRQWKDWZDV³FRQWUDU\WRRULQYROYHGDQXQUHDVRQDEOH             DERXW%XUJHVV¶VIDLOXUHWRLQIRUPKLPRIWKHSURVHFXWRU¶VULJKW
DSSOLFDWLRQRIFOHDUO\HVWDEOLVKHG)HGHUDOODZDVGHWHUPLQHG          WRDSSHDODQGWKHLPSDFWVXFKLQIRUPDWLRQZRXOGKDYHKDGRQ
                                                                        KLVGHFLVLRQWRSOHDGJXLOW\
        /\RQVY-DFNVRQ                               1R       1R                                 /\RQVY-DFNVRQ       

    4           'LG\RXDQG0U%XUJHVVGLVFXVVWKHIDFWWKDW                                      BBBBBBBBBBBBBB
                WKH3URVHFXWRUKDGDULJKWWRDSSHDOWKHFDVH
                DQG LI -XGJH 5REHUVRQ VHQWHQFHG \RX DV D                                       ',66(17
                MXYHQLOHDQRWKHUFRXUWFRXOGGHFLGHWRUHYHUVH                                     BBBBBBBBBBBBBB
                WKDWDQGVD\QR\RXKDYHWREHVHQWHQFHGDV
                DQDGXOW"                                                    %2**6 &LUFXLW -XGJH GLVVHQWLQJ  , GLVDJUHH ZLWK WKH
                                                                          PDMRULW\¶V DQDO\VLV DQG ZRXOG UHYHUVH WKH JUDQW RI KDEHDV
    >/\RQV@     1RZHGLGQRW                                           FRUSXV,WKHUHIRUHUHVSHFWIXOO\GLVVHQW7KH0LFKLJDQ&RXUW
                                                                          RI $SSHDOV GHFLGHG WKDW LQ WKLV FDVH D IDLOXUH WR LQIRUP D
    4           ,I>%XUJHVV@DGYLVHG\RXWKHUHZDVDVHFRQG               FULPLQDOGHIHQGDQWEHIRUHDJXLOW\SOHDWKDWWKHSURVHFXWLRQ
                KXUGOHWRJHWSDVWDVHFRQGULVNUHJDUGLQJD             PD\KDYHDULJKWWRDSSHDOKLVEHLQJVHQWHQFHGDVDMXYHQLOH
                MXYHQLOHYHUVXVWKHDGXOWVHQWHQFHZRXOG\RX             GRHV QRW FRQVWLWXWH LQHIIHFWLYH DVVLVWDQFH RI FRXQVHO  7R
                KDYHSOHDGJXLOW\WRILUVWGHJUHHPXUGHU"                 VXFFHHGRQDFODLPRILQHIIHFWLYHDVVLVWDQFHRIFRXQVHOWKH
                                                                          SHWLWLRQHU PXVW VKRZ  GHILFLHQW SHUIRUPDQFH E\ WKH
                                                                   DWWRUQH\DQGSUHMXGLFH6WULFNODQGY:DVKLQJWRQ
                                                                          86    /HJLWLPDWH WULDO WDFWLFV DUH H[SUHVVO\
    >/\RQV@     /LNHO\,ZRXOGKDYHFKRVHQWRJRWRWULDO                H[FOXGHGIURPWKHGHILQLWLRQRIGHILFLHQWSHUIRUPDQFH%HOO
/\RQV-$DW                                                      Y&RQH6&W7RHVWDEOLVKSUHMXGLFH
                                                                          DIWHUKDYLQJSOHGJXLOW\WKHSOHDGHUPXVWVKRZDUHDVRQDEOH
  /\RQVWHVWLILHGWKDWKHILUVWOHDUQHGDERXWWKHSURVHFXWRU¶V            SUREDELOLW\ WKDW KH ZRXOG QRW KDYH SOHG KDG KH UHFHLYHG
DSSHDO ZKHQ D UHODWLYH UHDG LQ D QHZVSDSHU WKDW /\RQV¶           FRPSHWHQWDGYLFH+LOOY/RFNKDUW86,Q
MXYHQLOH VHQWHQFH KDG EHHQ RYHUWXUQHG E\ WKH FRXUW RI            WKLV FDVH WKH SHWLWLRQHU KDV HVWDEOLVKHG QHLWKHU HOHPHQW RI
DSSHDOV   +H GLG QRW UHFDOO ZKHWKHU KH FRQVLGHUHG                6WULFNODQG
ZLWKGUDZLQJKLVSOHDZKHQWKHVWDWHVXSUHPHFRXUWYDFDWHG                    $WWULDO/\RQVIDFHGQHDUFHUWDLQFRQYLFWLRQ7KHGHIHQVHV
WKH GHFLVLRQ RI WKH FRXUW RI DSSHDOV DQG UHPDQGHG IRU
UHEULHILQJ                                                               WKDWKHZRXOGKDYHDVVHUWHGDWWULDOZHUHLQHVVHQFHYDJXH
                                                                          KRSHV IRU MXU\ QXOOLILFDWLRQ  +LV GHIHQVH FRXQVHO NQHZ
  $VWRWKHIDFWXDOEDVLVIRUKLVHDUOLHUSOHD/\RQVWHVWLILHG           KRZHYHU WKDW WKHUH ZDV D YHU\ UHDO KRSH WKDW KH FRXOG EH
WKDWKHGLGQRWJRWRWKHYLFWLP7KRPDV¶VUHVLGHQFHZLWKWKH           VHQWHQFHG DV D MXYHQLOH LI KH SOHG JXLOW\ EHFDXVH RI WKH
LQWHQWWRNLOOKLPEXWUDWKHUWRVHHDERXWVRPHPRQH\7KRPDV             VHQWHQFLQJ KDELWV RI WKH SDUWLFXODU MXGJH LQ WKH FDVH
RZHGKLP/\RQVWULHGWRJHWWKHPRQH\E\UHDFKLQJIRUWKH               &RXQVHO¶VSHUIRUPDQFHZDVQRWGHILFLHQWLQGHHGWKHLGHDIRU
ZDOOHWLQ7KRPDV¶VSRFNHW$JXQZDVRQWKHIORRU7KRPDV               WKH JDPEOH VSUDQJ IURP GHIHQVH FRXQVHO¶V VXSHULRU DQG
JUDEEHGWKHJXQILUVWDQGWKHWZRRIWKHPVWUXJJOHGRYHULW              LQWLPDWHNQRZOHGJHRIWKHFRXUW/\RQV¶VFRXQVHOWRRNH[WUD
                                                                          VWHSVWRHQVXUHWKDWKLVFOLHQW¶VGHFLVLRQZDVZHOOLQIRUPHG
                                                                          +H H[SODLQHG H[WHQVLYHO\ WKH SRVVLEOH FRQVHTXHQFHV RI
                                                                         SOHDGLQJ WR ILUVW GHJUHH PXUGHU  +H DUUDQJHG IRU /\RQV¶V
       7KH 0LFKLJDQ &RXUW RI $SSHDOV KDQGHG GRZQ LWV GHFLVLRQ UHYHUVLQJ
LPSRVLWLRQ RI D MXYHQLOH VHQWHQFH DQG UHPDQGLQJ IRU LPSRVLWLRQ RI DQ
                                                                          IDWKHU WR EH LQYROYHG LQ WKH GHFLVLRQPDNLQJ SURFHVV  7KH
DGXOW VHQWHQFH RQ $XJXVW   2Q $XJXVW   /\RQV ZURWH D       GHFLVLRQ WR SOHDG ZDV FDOFXODWHG YROXQWDU\ DQG LQIRUPHG
OHWWHU WR &KLHI -XGJH 5REHUVRQ UHTXHVWLQJ QHZ FRXQVHO ³0\ >DSSHOODWH     WKLVLVSUHFLVHO\WKHVRUWRIFRPSHWHQWUHSUHVHQWDWLRQWKDWLV
FRXQVHO@ QHYHU FDPH WR VHH PH DQG QHYHU ZURWH WR PH 0\ IDPLO\ DQG ,      H[FOXGHG IURP WKH 6WULFNODQG GHILQLWLRQ RI GHILFLHQW
OHDUQHG RI P\ VHQWHQFH EHLQJ FKDQJHG LQ WKH QHZV SDSHU >VLF@
    /\RQVY-DFNVRQ                                  1R       1R                                    /\RQVY-DFNVRQ        

  :HDUHXQDEOHRIFRXUVHWRGHWHUPLQHWKHH[DFWRGGVWKDW              /\RQVJRWWKHJXQDQGVKRW7KRPDV/\RQVGHQLHGWU\LQJWR
/\RQV EHOLHYHG KH IDFHG SULRU WR SOHDGLQJ JXLOW\ EXW WKH        URE7KRPDVRIKLVZDOOHW
DERYH H[DPSOH LOOXVWUDWHV WKH VLJQLILFDQFH RI IDLOLQJ WR
FRQVLGHUWKHSRVVLELOLW\RIWKHVWDWHDSSHDOLQJ7KHIDFWWKDW             7KHWULDOFRXUWGHWHUPLQHGWKDW/\RQV¶JXLOW\SOHDKDGQRW
/\RQVZDVDZDUHRIWKHPD[LPXPSHQDOW\KHIDFHGGRHVQRW                 EHHQYROXQWDU\NQRZLQJDQGLQWHOOLJHQWGXHWRLQHIIHFWLYHQHVV
WKHUHIRUH QHJDWH WKH VLJQLILFDQFH RI WKH LQIRUPDWLRQ WKDW         RI WULDO FRXQVHO  7KH FRXUW JUDQWHG /\RQV¶ PRWLRQ WR
QHLWKHUKHQRUKLVFRXQVHOFRQVLGHUHG3HUKDSV/\RQVZRXOG               ZLWKGUDZKLVJXLOW\SOHD7KH0LFKLJDQ&RXUW RI $SSHDOV
KDYHSOHGJXLOW\HYHQLIKHKDGNQRZQWKDWWKHWULDOMXGJH¶V              JUDQWHGOHDYHWRWKHSURVHFXWRUWRDSSHDOWKDWRUGHU
VHQWHQFLQJGHFLVLRQZDVQRWWKHRQO\KXUGOHWKDWKHKDGWR
RYHUFRPHLQRUGHUWREHVHQWHQFHGDVDMXYHQLOH%XWKHZDV                 ,Q D FRQVROLGDWHG GHFLVLRQ DGGUHVVLQJ /\RQV¶ FDVH DORQJ
HQWLWOHG WR EH DGYLVHG RI DOO WKH ULVNV WKDW KH IDFHG EHIRUH   ZLWKWZRRWKHUVLPLODUO\VLWXDWHGDSSHOODQWVWKHDSSHDOVFRXUW
FKRRVLQJWRSOHDGJXLOW\DQGIRUHJRLQJKLVULJKWWRDMXU\WULDO         UHYHUVHGWKHWULDOFRXUW3HRSOHY+D\QHV$IWHU5HPDQG
                                                                          1:G0LFK$SS7KHFRXUWGHWHUPLQHG
   %HFDXVH , DP QRW FRQILGHQW WKDW /\RQV ZRXOG KDYH SOHG         WKDWWKHUHFRUGVKRZHG/\RQVZDVDZDUHDWWKHWLPHKHSOHG
JXLOW\LIKLVFRXQVHOKDGLQIRUPHGKLPWKDWKLVVHQWHQFHFRXOG            JXLOW\WKDWKHPLJKWEHVHQWHQFHGDVDQDGXOWWRDPDQGDWRU\
EHDSSHDOHG,FRQFXUZLWKWKHOHDGRSLQLRQLQFRQFOXGLQJWKDW            WHUP RI OLIH LPSULVRQPHQW  ZLWKRXW SRVVLELOLW\ RI SDUROH
WKH GHFLVLRQ RI WKH 0LFKLJDQ &RXUW RI $SSHDOV ZDV DQ             'HVSLWHWKLVNQRZOHGJH/\RQVSOHGJXLOW\DQGGLGQRWPRYH
XQUHDVRQDEOH DSSOLFDWLRQ RI 6WULFNODQG   86&                  WRZLWKGUDZKLVSOHDXQWLODIWHUWKHFRQFOXVLRQRIWKHDSSHDO
 G SURYLGLQJ WKDW D ZULW RI KDEHDV FRUSXV LV          UHJDUGLQJKLVVHQWHQFH7KHUHIRUHWKHFRXUWFRQFOXGHG/\RQV
DYDLODEOH IRU D SHUVRQ LQ VWDWH FXVWRG\ LI WKH VWDWH FRXUW¶V    XQGHUVWRRGWKHFRQVHTXHQFHVRIKLVSOHDDQGWKHSOHDZDV
DGMXGLFDWLRQRIWKHSHWLWLRQHU¶VFODLP³UHVXOWHGLQDGHFLVLRQ            NQRZLQJO\XQGHUVWDQGLQJO\DQGYROXQWDULO\PDGH+D\QHV
WKDWLQYROYHGDQXQUHDVRQDEOHDSSOLFDWLRQRIFOHDUO\          $IWHU5HPDQG1:GDW7KH0LFKLJDQ6XSUHPH
HVWDEOLVKHG)HGHUDOODZDVGHWHUPLQHGE\WKH6XSUHPH&RXUW               &RXUWGHQLHG/\RQVOHDYHWRDSSHDO
RI WKH 8QLWHG 6WDWHV´ +LOO Y /RFNKDUW  86  
³>,@QRUGHUWRVDWLVI\WKHµSUHMXGLFH¶UHTXLUHPHQWWKH             ,Q$XJXVW/\RQVSHWLWLRQHGWKHIHGHUDOGLVWULFWFRXUW
GHIHQGDQWPXVWVKRZWKDWWKHUHLVDUHDVRQDEOH SUREDELOLW\               IRUDZULWRIKDEHDVFRUSXV7KHFRXUWFRQGLWLRQDOO\JUDQWHG
WKDW EXW IRU FRXQVHO¶V HUURUV KH ZRXOG QRW KDYH SOHDGHG        WKHZULWRUGHULQJ/\RQV¶UHOHDVHXQOHVVKHZDVJLYHQDWULDO
JXLOW\DQGZRXOGKDYHLQVLVWHGRQJRLQJWRWULDO´6WULFNODQG          7KH GLVWULFW FRXUW FRQFOXGHG WKDW DV D UHVXOW RI LQHIIHFWLYH
86DW³$UHDVRQDEOHSUREDELOLW\LVDSUREDELOLW\               DVVLVWDQFH RI WULDO FRXQVHO /\RQV KDG QRW SOHG JXLOW\
VXIILFLHQWWRXQGHUPLQHFRQILGHQFHLQWKHRXWFRPH´


                                                                              
                                                                               7KLV GHQLDO LV FRQWUDU\ WR /\RQV¶ DGPLVVLRQ GXULQJ KLV SOHD FROORTX\
                                                                          ZLWK &KLHI -XGJH 5REHUVRQ LQ 


                                                                              
                                                                                   7KRVH WZR DSSHOODQWV &RUWH] 0LOOHU DQG .HUPLW +D\QHV     DOVR
                                                                          SHWLWLRQHG IRU ZULWV RI KDEHDV FRUSXV LQ IHGHUDO GLVWULFW FRXUW   ,Q DQ
                                                                          RSLQLRQ ILOHG FRQWHPSRUDQHRXVO\ ZLWK WKH LQVWDQW FDVH ZH KDYH DIILUPHG
                                                                          WKH JUDQW RI KDEHDV FRUSXV UHOLHI WR 0LOOHU DQG +D\QHV E\ WKH GLVWULFW
                                                                          FRXUW   +D\QHV Y %XUNH   BBB )G BBB WK &LU 
     /\RQVY-DFNVRQ                                    1R        1R                               /\RQVY-DFNVRQ        

YROXQWDULO\ RU NQRZLQJO\  7KH ZDUGHQ DSSHDOHG WR WKLV              )GWK&LUH[SODLQLQJWKDWEHFDXVH
FRXUW                                                                        WKH VWDWH FRXUW FRQVLGHUHG RQO\ WZR RI WKUHH UHTXLUHPHQWV
                                                                              QHFHVVDU\WRHVWDEOLVKDYLRODWLRQRI%UDG\Y0DU\ODQG
                        ,,',6&866,21                                    86DGHQRYRVWDQGDUGRIUHYLHZDSSOLHGWRWKH
                                                                              WKLUG HOHPHQW  , WKHUHIRUH EHOLHYH WKDW WKH GLVVHQW¶V
$ +DEHDV&RUSXV5HYLHZ                                                       DSSOLFDWLRQRI$('3$¶V³REMHFWLYHO\XQUHDVRQDEOH´WHVWWR
                                                                              WKH SUHMXGLFH FRPSRQHQW RI 6WULFNODQG LV QRW DSSURSULDWH
  3URYLVLRQVRIWKH$QWLWHUURULVPDQG(IIHFWLYH'HDWK3HQDOW\                 :LOOLDPVY7D\ORU86FODULI\LQJWKH
$FW$('3$FRGLILHG DW86&GJRYHUQRXU                       PHDQLQJRIDQ³XQUHDVRQDEOHDSSOLFDWLRQ´RIODZXQGHU
UHYLHZRIWKHVWDWHFRXUWGHFLVLRQVLQWKLVKDEHDVFRUSXVFDVH               86&G
     G $Q DSSOLFDWLRQ IRU D ZULW RI KDEHDV FRUSXV RQ                  7KHGLVVHQWFRQFOXGHVWKDW/\RQV¶VHIIRUWWRZLWKGUDZKLV
  EHKDOIRIDSHUVRQLQFXVWRG\SXUVXDQWWRWKHMXGJPHQWRI                   JXLOW\SOHDFRQVWLWXWHGDQDWWHPSWWRJHW³DVHFRQGELWHDWWKH
  D 6WDWH FRXUW VKDOO QRW EH JUDQWHG ZLWK UHVSHFW WR DQ\            DSSOH´DQGWKDW/\RQVHQWHUHGKLVJXLOW\SOHDYROXQWDULO\DQG
  FODLPWKDWZDVDGMXGLFDWHGRQWKHPHULWVLQ6WDWHFRXUW                     ZLWKIXOONQRZOHGJHRIWKHSRVVLEOHVHQWHQFHWKDWKHIDFHG,
  SURFHHGLQJVXQOHVVWKHDGMXGLFDWLRQRIWKHFODLP²                         UHVSHFWIXOO\ GLVDJUHH  $OWKRXJK /\RQV GLG QRW VHHN WR
      UHVXOWHG LQ D GHFLVLRQ WKDW ZDV FRQWUDU\ WR RU             ZLWKGUDZKLVJXLOW\SOHDGXULQJWKHVWDWHDSSHOODWHSURFHVVWKH
  LQYROYHG DQ XQUHDVRQDEOH DSSOLFDWLRQ RI FOHDUO\                       UHFRUGUHIOHFWVWKDWKHZDVQRWDGYLVHGE\KLVDWWRUQH\WKDWWKH
  HVWDEOLVKHG)HGHUDOODZDVGHWHUPLQHGE\WKH6XSUHPH                       VWDWHKDGHYHQDSSHDOHG+LVILUVWNQRZOHGJHRIWKHVWDWH¶V
  &RXUWRIWKH8QLWHG6WDWHV>@                                               DSSHDO ZDV DSSUR[LPDWHO\ WZR \HDUV ODWHU ZKHQ D UHODWLYH
                                                                              UHDGDERXWWKH0LFKLJDQ&RXUWRI$SSHDOV¶VGHFLVLRQRUGHULQJ
86&G                                                       KLPWREHVHQWHQFHGDVDQDGXOW7KXVWKHGLVVHQW¶VLQIHUHQFH
                                                                              WKDW/\RQVZDV³JDPLQJWKHV\VWHP´LVXQZDUUDQWHGXQGHU
  7KH IHGHUDO GLVWULFW FRXUW FRQVLGHUHG /\RQV¶ SHWLWLRQ IRU            WKHVHFLUFXPVWDQFHV
KDEHDVFRUSXVXQGHUWKH³XQUHDVRQDEOHDSSOLFDWLRQ´SURQJRI
WKLVVWDWXWH1HLWKHUSDUW\DUJXHVWKDWWKHIHGHUDOGLVWULFWFRXUW             :LWK UHVSHFW WR ZKHWKHU /\RQV HQWHUHG KLV JXLOW\ SOHD
VKRXOGKDYHLQTXLUHGZKHWKHUWKH0LFKLJDQ&RXUWRI$SSHDOV                    NQRZLQJO\ DQG LQWHOOLJHQWO\ , EHOLHYH WKDW WKH GLVVHQW
GHFLVLRQ ZDV ³FRQWUDU\ WR´ FOHDUO\ HVWDEOLVKHG IHGHUDO ODZ            XQGHUHVWLPDWHVWKHVLJQLILFDQFHRIDSRVVLEOHDSSHDOLQDQ\
:HSURFHHGWKHUHIRUHXQGHUWKH³XQUHDVRQDEOHDSSOLFDWLRQ´                   FDOFXODWLRQ WKDW /\RQV RU KLV FRXQVHO PDGH  /\RQV PLJKW
SURQJRI86&G                                              KDYH EHOLHYHG WKDW KH KDG VD\ DQ  FKDQFH RI EHLQJ
                                                                              VHQWHQFHG DV D MXYHQLOH E\ WKH SDUWLFXODU WULDO MXGJH EHIRUH
  ,Q:LOOLDPVY7D\ORU86WKH6XSUHPH                     ZKRPKHSOHGJXLOW\,IKHKDGEHHQDGYLVHGWKDWWKHVWDWH
&RXUWHOXFLGDWHGWKHWHUPVRI86&G)LUVW                 FRXOGDSSHDOKRZHYHUKHPLJKWKDYHHYDOXDWHGWKHRGGVRI
WKH&RXUWH[SODLQHGWKDW³FOHDUO\HVWDEOLVKHG)HGHUDOODZDV                 WKHWULDOMXGJH¶VGHWHUPLQDWLRQEHLQJVXVWDLQHGRQDSSHDODV
GHWHUPLQHG E\ WKH 6XSUHPH &RXUW´ UHIHUV WR WKH &RXUW¶V                RQO\7KHULVNRIWKHWULDOMXGJH¶VVHQWHQFLQJGHFLVLRQ
                                                                              EHLQJUHYHUVHGRQDSSHDOZRXOGLQWKLVH[DPSOHUHGXFHWKH
                                                                              XOWLPDWHOLNHOLKRRGRI/\RQVEHLQJVHQWHQFHGDVDMXYHQLOH
     
       ,Q IHGHUDO GLVWULFW FRXUW /\RQV DOOHJHG GHQLDO RI GXH SURFHVV DV D
                                                                              IURPWRRQO\
VHFRQG JURXQG IRU KDEHDV FRUSXV UHOLHI 7KH IHGHUDO GLVWULFW FRXUW KDYLQJ
JUDQWHG UHOLHI EDVHG RQ /\RQV¶ LQHIIHFWLYH DVVLVWDQFH RI FRXQVHO FODLP GLG
QRW DGGUHVV WKH GXH SURFHVV DUJXPHQW
    /\RQVY-DFNVRQ                                1R       1R                                    /\RQVY-DFNVRQ         

SUHFLVHO\WRWKHH[WHQWWKDWUHDVRQDEOHSURIHVVLRQDOMXGJPHQWV          KROGLQJVDVRSSRVHGWRGLFWDDWWKHWLPHRIWKHUHOHYDQWVWDWH
VXSSRUW WKH OLPLWDWLRQV RQ LQYHVWLJDWLRQ´  $V WKH OHDG        FRXUWGHFLVLRQ,GDW6HFRQGWKH&RXUWH[SODLQHGWKDW
RSLQLRQQRWHVDUHDVRQDEOHDWWRUQH\ZRXOGKDYHFRQVLGHUHG              DVWDWHFRXUWGHFLVLRQXQUHDVRQDEO\DSSOLHV6XSUHPH&RXUW
WKHSRVVLELOLW\RIDQDSSHDOEHIRUHDGYLVLQJ/\RQVWRSOHDG             SUHFHGHQW E\ HLWKHU   LGHQWLI\LQJ WKH FRUUHFW JRYHUQLQJ
JXLOW\XQGHUWKHFLUFXPVWDQFHVRIWKHSUHVHQWFDVH                     OHJDOUXOHIURP6XSUHPH&RXUWSUHFHGHQWEXWXQUHDVRQDEO\
                                                                        DSSO\LQJLWWRWKHIDFWVRUXQUHDVRQDEO\H[WHQGLQJDOHJDO
   )LQDOO\ , EHOLHYH WKDW WKH GLVVHQW¶V FRQVLGHUDWLRQ RI WKH   SULQFLSOH IURP 6XSUHPH &RXUW SUHFHGHQW WR D QHZ FRQWH[W
VWUHQJWKRIWKHVWDWH¶VFDVHDJDLQVW/\RQVLQDVVHVVLQJZKHWKHU         ZKHUHLWVKRXOGQRWDSSO\RUXQUHDVRQDEO\UHIXVLQJWRH[WHQG
FRXQVHO SURYLGHG FRPSHWHQW UHSUHVHQWDWLRQ LQFOXGLQJ WKH           WKDWSULQFLSOHWRDQHZFRQWH[WZKHUHLWVKRXOGDSSO\,GDW
VXJJHVWLRQWKDWKLVRQO\DYDLODEOHGHIHQVHZDVDKRSHIRUMXU\          )LQDOO\WKH&RXUWGHFODUHGWKDWWKHDSSOLFDWLRQRIODZ
QXOOLILFDWLRQ IRFXVHV RQ WKH ZURQJ LVVXH  /\RQV LQ P\       PXVWEHREMHFWLYHO\XQUHDVRQDEOHLGDWDQGQRWPHUHO\
RSLQLRQZDVHQWLWOHGWREHDGYLVHGRIWKHSRVVLELOLW\RIDQ            LQFRUUHFWRUHUURQHRXV,GDW
DSSHDO EHIRUH GHFLGLQJ ZKHWKHU WR SOHDG JXLOW\ EHFDXVH
ZLWKRXWWKDWNQRZOHGJHKLVGHFLVLRQZDVQRWEDVHGXSRQDOO              % ,QHIIHFWLYH$VVLVWDQFHRI&RXQVHO
RIWKHUHOHYDQWIDFWV$OWKRXJKWKH6XSUHPH&RXUWKDVKHOG
WKDW WKH 6L[WK $PHQGPHQW GRHV QRW UHTXLUH D FRUUHFW               ,Q+LOOY/RFNKDUW86DQG6WULFNODQGY
DVVHVVPHQW RI WKH ULVNV DQG EHQHILWV RI SOHDGLQJ JXLOW\ DV     :DVKLQJWRQ86WKH6XSUHPH&RXUWVHWRXW
RSSRVHGWRSURFHHGLQJWRWULDOLWUHFRJQL]HVWKDWFRXQVHOPXVW         WKH ODZ DSSOLFDEOH WR DQ LQHIIHFWLYH DVVLVWDQFH RI FRXQVHO
DWOHDVWEHDZDUHRIVXFKULVNVHVSHFLDOO\ZKHUHWKHODFNRI           FODLPVXFKDVWKDWPDGHE\/\RQV%RWK+LOODQG6WULFNODQG
DZDUHQHVV GLUHFWO\ LPSDFWV WKH UHDVRQLQJ EHKLQG ZKDWHYHU
DGYLFHLVSURYLGHG  6HH0F0DQQY5LFKDUGVRQ86
³4XHVWLRQVOLNHWKHVH>UHODWLQJWRWKHULVNVRI            
                                                                               7KH 6XSUHPH &RXUW LQ     :LOOLDPV   DFNQRZOHGJHG WKH GLIILFXOW\ LQ
WULDO@ FDQQRW EH DQVZHUHG ZLWK FHUWLWXGH \HW D GHFLVLRQ WR    GHILQLQJ WKH WHUP ³XQUHDVRQDEOH´ EXW H[SODLQHG WKDW ³LW LV D FRPPRQ WHUP
SOHDG JXLOW\ PXVW QHFHVVDULO\ UHVW XSRQ FRXQVHO¶V DQVZHUV       LQ WKH OHJDO ZRUOG DQG DFFRUGLQJO\ IHGHUDO MXGJHV DUH IDPLOLDU ZLWK LWV
XQFHUWDLQDVWKH\PD\EH´8QLWHG6WDWHVY+DQOH\)G          PHDQLQJ´  86 DW  7KLV FLUFXLW KDV VWDWHG WKDW ZH ³UHO\ VROHO\ RQ
WK&LUUHFRJQL]LQJWKDW³DUHYHUVDOIRU            WKH 6XSUHPH &RXUW¶V GHFLVLRQ LQ    :LOOLDPV  IRU WKH DSSURSULDWH VWDQGDUG
LQHIIHFWLYHDVVLVWDQFHZRXOGEHLQRUGHU´LIWKHGHIHQGDQWKDG
                                                                        XQGHU  G´ Harris v. Stovall, 212 F.3d 940, 943 (6th Cir. 2000);
                                                                        accord                     )G   	 Q WK &LU  2WKHU
                                                                        FLUFXLW FRXUWV WKDW KDYH DWWHPSWHG JUHDWHU FODULILFDWLRQ KDYH FRPH WR
                                                                                 0LOOHU Y )UDQFLV
SOHG JXLOW\ VROHO\ LQ UHOLDQFH XSRQ KLV FRXQVHO¶V HUURQHRXV
DGYLFH³WKDWKHZRXOGEHHOLJLEOHIRUSDUROHLQRQHWKLUGWKH           ZLGHO\ GLYHUJHQW YLHZV RQ WKH PHDQLQJ RI ³XQUHDVRQDEOH´ &RPSDUH
WLPHKHUHFHLYHGIRUVHQWHQFH´                                                             )G   G &LU  VWDWLQJ WKDW DQ
                                                                        ³XQUHDVRQDEOH DSSOLFDWLRQ´ UHTXLUHV ³>V@RPH LQFUHPHQW RI LQFRUUHFWQHVV
                                                                        )UDQFLV 6 Y 6WRQH



   ,DOVRDJUHHZLWKWKHOHDGRSLQLRQWKDWLI/\RQV¶VFRXQVHO           EH\RQG HUURU´ EXW ³WKH LQFUHPHQW QHHG QRW EH JUHDW RWKHUZLVH KDEHDV
                                                                        UHOLHI ZRXOG EH OLPLWHG WR VWDWH FRXUW GHFLVLRQV µVR IDU RII WKH PDUN DV WR
KDG LQIRUPHG /\RQV WKDW WKH VWDWH FRXOG DSSHDO WKH WULDO       VXJJHVW MXGLFLDO LQFRPSHWHQFH¶´ TXRWLQJ 0DWWHR Y 6XSHULQWHQGHQW 6&,
MXGJH¶VVHQWHQFLQJGHFLVLRQDUHDVRQDEOHSUREDELOLW\H[LVWV            $OELRQ  )G   G &LU  ZLWK .LEEH Y 'XERLV 
WKDW/\RQVZRXOGKDYHSURFHHGHGWRWULDOUDWKHUWKDQSOHDG              )G   VW &LU  ³>$@ VWDWH FRXUW GHFLVLRQ LV REMHFWLYHO\
JXLOW\,QFRQVLGHULQJ6WULFNODQG¶V³SUHMXGLFH´SURQJZHDUH          XQUHDVRQDEOH XQGHU $('3$ RQO\ LI LW LV VR RIIHQVLYH WR H[LVWLQJ
QRW ERXQG E\ $('3$¶V GHIHUHQWLDO VWDQGDUG RI UHYLHZ             SUHFHGHQW VR GHYRLG RI UHFRUG VXSSRUW RU VR DUELWUDU\ DV WR LQGLFDWH WKDW
                                                                        LW LV RXWVLGH WKH XQLYHUVH RI SODXVLEOH FUHGLEOH RXWFRPHV´ LQWHUQDO
EHFDXVH WKH 0LFKLJDQ &RXUW RI $SSHDOV QHYHU UHDFKHG WKH         TXRWDWLRQ PDUNV UHPRYHG DQG ZLWK 'HOJDGR Y /HZLV  )G  
LVVXH RI SUHMXGLFH ZKHQ LW GHWHUPLQHG WKDW FRXQVHO¶V             WK &LU  HTXDWLQJ DQ ³XQUHDVRQDEOH DSSOLFDWLRQ´ ZLWK ³FOHDU
SHUIRUPDQFHZDVQRWGHILFLHQW6HH*RQ]DOHVY0F.XQH             HUURU´ LH ³D GHILQLWH DQG ILUP FRQYLFWLRQ WKDW DQ HUURU KDV EHHQ
                                                                        FRPPLWWHG´
     /\RQVY-DFNVRQ                                     1R     1R                               /\RQVY-DFNVRQ       

ZHUH FOHDUO\ HVWDEOLVKHG IHGHUDO ODZ DV GHWHUPLQHG E\ WKH                                __________________
6XSUHPH &RXUW DW WKH WLPH RI WKH ILQDO 0LFKLJDQ &RXUW RI
$SSHDOVGHFLVLRQLQ6HH:LOOLDPV86DW                                     CONCURRENCE
UHIHUULQJWR6WULFNODQGDV³FOHDUO\HVWDEOLVKHGSUHFHGHQW´DW                                   __________________
WKHWLPHRID9LUJLQLDVWDWHFRXUW¶VGHFLVLRQ
                                                                              521$/' /(( *,/0$1 &LUFXLW -XGJH FRQFXUULQJ  ,
  8QGHU 6WULFNODQG D GHIHQGDQW FODLPLQJ LQHIIHFWLYH                   IXOO\FRQFXUZLWKWKHOHDGRSLQLRQ¶VFRQFOXVLRQWKDW/\RQV¶V
DVVLVWDQFHRIFRXQVHOPXVWVKRZERWKGHILFLHQWSHUIRUPDQFH                  FRXQVHO ZDV FRQVWLWXWLRQDOO\ LQHIIHFWLYH EHFDXVH RI WKH
E\FRXQVHODQGSUHMXGLFHWRWKHGHIHQGDQWUHVXOWLQJIURPWKDW               ODZ\HU¶VIDLOXUHWRLQIRUP/\RQVWKDWWKHVWDWHFRXOGDSSHDO
GHILFLHQW SHUIRUPDQFH   86 DW   7R EH GHILFLHQW        WKHGHFLVLRQRIWKHWULDOMXGJHWRVHQWHQFHKLPDVDMXYHQLOH
FRXQVHO¶VSHUIRUPDQFHPXVWIDOOEHORZDQREMHFWLYHVWDQGDUG                 0\ UHDVRQ IRU ZULWLQJ VHSDUDWHO\ LV WR H[SODLQ LQ ZKDW ,
RIUHDVRQDEOHQHVV,GDW+LOO86DW,Q            UHJDUGDVDQH[WUHPHO\FORVHFDVHZK\,ILQGWKHZHOOZULWWHQ
+LOOZKLFKDSSOLHG6WULFNODQGWRWKHJXLOW\SOHDFRQWH[WWKH              GLVVHQWLQJRSLQLRQOHVVSHUVXDVLYHWKDQWKHOHDGRSLQLRQ
&RXUW H[SODLQHG WKDW D GHIHQGDQW VKRZV SUHMXGLFH E\
GHPRQVWUDWLQJ³DUHDVRQDEOHSUREDELOLW\WKDWEXWIRUFRXQVHO
V                /LNHWKHOHDGRSLQLRQ,EHOLHYHWKDWWKH0LFKLJDQ&RXUWRI
HUURUV >WKH GHIHQGDQW@ ZRXOG QRW KDYH SOHDGHG JXLOW\ DQG           $SSHDOV¶V GHWHUPLQDWLRQ WKDW /\RQV¶V FRXQVHO SHUIRUPHG
ZRXOGKDYHLQVLVWHGRQJRLQJWRWULDO´,GDW                        FRPSHWHQWO\ZDVDQXQUHDVRQDEOHDSSOLFDWLRQRI6WULFNODQGY
                                                                            :DVKLQJWRQ867KHGLVVHQWLQFRQWUDVW
   $OWKRXJKWKH0LFKLJDQ&RXUWRI$SSHDOVGLGQRWPHQWLRQ                   ILQGVFRXQVHO¶VSHUIRUPDQFHWREHFRQVWLWXWLRQDOO\FRPSHWHQW
HLWKHU+LOORU6WULFNODQGE\QDPHLWGLGDSSO\WKHODZRIWKRVH            DFRQFOXVLRQZLWKZKLFK,GLVDJUHHIRUVHYHUDOUHDVRQV
FDVHV7KXVZHPXVWH[DPLQHZKHWKHUWKDWFRXUWDSSOLHG
+LOODQG6WULFNODQGXQUHDVRQDEO\                                           )LUVW LQ UHDFKLQJ WKH FRQFOXVLRQ WKDW /\RQV¶V FRXQVHO
                                                                            SURYLGHG FRPSHWHQW UHSUHVHQWDWLRQ WKH GLVVHQW GRHV QRW
  :HHPSKDVL]HWKDW+LOODQG6WULFNODQGVWDWHWKHUHOHYDQW                  DGGUHVVWKHIDLOXUHRIFRXQVHOWRLQIRUP/\RQVWKDWWKHVWDWH
ODZLQWKLVFDVH5HO\LQJRQDVWULQJRIFLUFXLWFRXUWFDVHVWKH          FRXOG DSSHDO WKH WULDO MXGJH¶V VHQWHQFLQJ GHFLVLRQ  7KH
ZDUGHQDUJXHVWKDWGHIHQVHFRXQVHO¶VIDLOXUHWRLQIRUP/\RQV                GLVVHQWLQVWHDGIRFXVHVVROHO\RQZKHWKHUFRXQVHO¶VVWUDWHJ\
RI WKH SURVHFXWLRQ
V ULJKW WR DSSHDO WKH LPSRVLWLRQ RI D           ZDVUHDVRQDEOHLQOLJKWRIKLVNQRZOHGJHRIWKHWULDOMXGJH¶V
MXYHQLOH VHQWHQFH GRHV QRW FRPSULVH LQHIIHFWLYH DVVLVWDQFH            VHQWHQFLQJWHQGHQFLHVWKHUHE\RYHUORRNLQJWKHYHU\RPLVVLRQ
EHFDXVH WKH SURVHFXWRU¶V ULJKW RI DSSHDO UHSUHVHQWV D                WKDW LQ P\ RSLQLRQ UHQGHUHG WKH SHUIRUPDQFH RI /\RQV¶V
                                                                            FRXQVHOGHILFLHQW
                                                                             6HFRQG EHFDXVH /\RQV¶V FRXQVHO QHYHU FRQVLGHUHG WKH
       7KH FRXUW RI DSSHDOV UHFRJQL]HG WKDW D GHWHUPLQDWLRQ RI ZKHWKHU
/\RQV¶ JXLOW\ SOHD ZDV PDGH NQRZLQJO\ DQG YROXQWDULO\ WXUQHG RQ ZKHWKHU
                                                                            SRVVLELOLW\RIWKHVWDWHDSSHDOLQJWKHWULDOMXGJH¶VVHQWHQFLQJ
KLV FRXQVHO¶V DGYLFH ZDV ³ZLWKLQ WKH UDQJH RI FRPSHWHQFH GHPDQGHG RI        GHFLVLRQ KLV DGYLVLQJ /\RQV WR SOHDG JXLOW\ WR ILUVWGHJUHH
DWWRUQH\V LQ FULPLQDO FDVHV´   +D\QHV $IWHU 5HPDQG  1:G DW    PXUGHUFDQQRWEHFRQVLGHUHGDUHDVRQDEOHVWUDWHJLFGHFLVLRQ
                                                    6WULFNODQG 6HH
 7KLV LV WKH HTXLYDOHQW RI WKH SHUIRUPDQFH LQTXLU\ LQ                   WRZKLFKGHIHUHQFHVKRXOGEHDFFRUGHG6WULFNODQG86
+LOO  86 DW   HTXDWLQJ   6WULFNODQG¶V
                                           SHUIRUPDQFH LQTXLU\ ZLWK         DW  H[SODLQLQJ WKDW ³VWUDWHJLF FKRLFHV PDGH DIWHU
FRQVLGHUDWLRQ RI ZKHWKHU FRXQVHO¶V DGYLFH ZDV ³ZLWKLQ WKH UDQJH RI
FRPSHWHQFH GHPDQGHG RI DWWRUQH\V LQ FULPLQDO FDVHV´ Because WKH
                                                                            WKRURXJKLQYHVWLJDWLRQRIODZDQGIDFWVUHOHYDQWWRSODXVLEOH
0LFKLJDQ &RXUW RI $SSHDOV GHWHUPLQHG /\RQV¶ WULDO FRXQVHO SHUIRUPHG         RSWLRQVDUHYLUWXDOO\XQFKDOOHQJHDEOHDQGVWUDWHJLFFKRLFHV
DGHTXDWHO\ LW GLG QRW UHDFK WKH TXHVWLRQ ZKHWKHU /\RQV ZDV SUHMXGLFHG E\   PDGH DIWHU OHVV WKDQ FRPSOHWH LQYHVWLJDWLRQ DUH UHDVRQDEOH
GHILFLHQW SHUIRUPDQFH
   /\RQVY-DFNVRQ                           1R     1R                                /\RQVY-DFNVRQ        

                   III. CONCLUSION                              FROODWHUDO DVRSSRVHGWRDGLUHFWFRQVHTXHQFHRIWKHSOHD
                                                                :HUHMHFWWKLVDUJXPHQWRQWZRJURXQGV
  We conclude that Lyons received constitutionally
ineffective assistance of counsel. We further conclude that a      )LUVW WKH ZDUGHQ¶V UHOLDQFH RQ FLUFXLW FRXUW FDVHV LV
decision to the contrary on the facts of this case is an        LPSURSHU7KH$('3$SURKLELWVXVHRIORZHUFRXUWGHFLVLRQV
unreasonable application of clearly established federal law.    LQGHWHUPLQLQJZKHWKHUWKHVWDWHFRXUWGHFLVLRQLVFRQWUDU\WR
We therefore AFFIRM the federal district court’s conditional    RU LV DQ XQUHDVRQDEOH DSSOLFDWLRQ RI FOHDUO\ HVWDEOLVKHG
grant of habeas corpus.                                         IHGHUDO ODZ  :LOOLDPV  86 DW  GHILQLQJ ³FOHDUO\
                                                                HVWDEOLVKHGODZDVGHWHUPLQHGE\WKH6XSUHPH&RXUW´WRPHDQ
                                                                KROGLQJVRI6XSUHPH&RXUWGHFLVLRQV+DUULV)GDW
                                                                 KROGLQJ GLVWULFW FRXUW HUUHG LQ ³UHO\>LQJ@ RQ DXWKRULW\
                                                                RWKHUWKDQWKDWRIWKH6XSUHPH&RXUWRIWKH8QLWHG6WDWHVLQ
                                                                LWVDQDO\VLVXQGHUG´
                                                                   6HFRQG WKH ZDUGHQ¶V DUJXPHQW LV LQFRPSDWLEOH ZLWK
                                                                6XSUHPH &RXUW FDVH ODZ  7KH &RXUW GRHV QRW XVH D
                                                                GLUHFWFROODWHUDOFRQVHTXHQFHFDWHJRUL]DWLRQVFKHPHWRGHFLGH
                                                                LQHIIHFWLYHDVVLVWDQFHRIFRXQVHOFODLPV,QGHHGLQ+LOOWKH
                                                                6XSUHPH&RXUWUHYLHZHGDQ(LJKWK&LUFXLWGHFLVLRQKROGLQJ
                                                                WKDW SDUROH HOLJLELOLW\ ZDV QRW D ³GLUHFW FRQVHTXHQFH´ RI D
                                                                JXLOW\SOHD6HH+LOOY/RFNKDUW)GWK
                                                                &LU7KH&RXUWQRWHGWKLVKROGLQJEXWHVFKHZHGDQ\
                                                                VXFKFKDUDFWHUL]DWLRQLQIDYRURIGLUHFWO\DSSO\LQJ6WULFNODQG
                                                                WRWKHSOHDFRQWH[W+LOO86DW$VWKH&RXUW
                                                                VWDWHGLQ:LOOLDPV³WKH6WULFNODQGWHVWSURYLGHVVXIILFLHQW
                                                                JXLGDQFHIRUUHVROYLQJYLUWXDOO\DOOLQHIIHFWLYHDVVLVWDQFHRI
                                                                FRXQVHOFODLPV´86DW
                                                                & $QDO\VLV
                                                                  7KH IHGHUDO GLVWULFW FRXUW FRQFOXGHG WKDW WKH 0LFKLJDQ
                                                                &RXUWRI$SSHDOVGHFLVLRQZDVDQXQUHDVRQDEOHDSSOLFDWLRQRI
                                                                +LOO DQG 6WULFNODQG  :H UHYLHZ GH QRYR D GLVWULFW FRXUW¶V
                                                                OHJDOFRQFOXVLRQVLQDKDEHDVFRUSXVSURFHHGLQJ0LOOHUY
                                                                )UDQFLV)GWK&LU:KHUHDVKHUH
                                                                WKHGLVWULFWFRXUW¶VIDFWXDOILQGLQJVDUHEDVHGRQDWUDQVFULSW
                                                                IURPWKHVWDWHFRXUWSURFHHGLQJVDQGWKHGLVWULFWFRXUWPDNHV
                                                                QRFUHGLELOLW\GHWHUPLQDWLRQZHDOVRUHYLHZWKRVHILQGLQJVGH
                                                                QRYR,G:HPXVWGHWHUPLQHZKHWKHULWLVDQXQUHDVRQDEOH
                                                                DSSOLFDWLRQ RI +LOO DQG 6WULFNODQG WR KROG HLWKHU   WKDW
                                                                /\RQV¶WULDOFRXQVHOSURYLGHGKLPZLWKREMHFWLYHO\UHDVRQDEOH
     /\RQVY-DFNVRQ                             1R      1R                              /\RQVY-DFNVRQ      

DVVLVWDQFH RU  WKDW HYHQ LI /\RQV KDG EHHQ UHDVRQDEO\   need not decide this issue here because other evidence
DGYLVHGKHVWLOOZRXOGKDYHSOHGJXLOW\                           supports Lyons' claim of prejudice.
      3HUIRUPDQFHRI&RXQVHO                                         At the March 1990 plea hearing, Burgess told the court that
                                                                     Lyons wished to offer a plea of guilty "on the basis of"
  7KH SURSHU PHDVXUH RI DWWRUQH\ SHUIRUPDQFH LV ZKHWKHU       Burgess's belief that he could convince Chief Judge Roberson
FRXQVHO¶V DVVLVWDQFH ZDV UHDVRQDEOH ³XQGHU SUHYDLOLQJ           to sentence Lyons as a juvenile. Later, at the evidentiary
SURIHVVLRQDOQRUPV´DQG³FRQVLGHULQJDOOWKHFLUFXPVWDQFHV´         hearing on Lyons’ motion to withdraw his guilty plea,
6WULFNODQG  86 DW   :H PDNH D FDVHE\FDVH        Burgess acknowledged the possibility that, had he considered
H[DPLQDWLRQRIWKHHYLGHQFH:LOOLDPV86DWDQG          the possibility that the prosecutor would appeal a juvenile
³LQGXOJH D VWURQJ SUHVXPSWLRQ WKDW FRXQVHO¶V FRQGXFW IDOOV    sentence, he might not have recommended that Lyons plead
ZLWKLQWKHZLGHUDQJHRIUHDVRQDEOHSURIHVVLRQDODVVLVWDQFH´        guilty. Both Lyons and his counsel testified that Lyons relied
6WULFNODQG86DW                                         heavily on the attorney’s advice; thus, evidence that Burgess
                                                                     might have changed his recommendation indicates that
  7KH SURIHVVLRQDO QRUPV WKDW JXLGH XV UHVW XSRQ GHIHQVH     Lyons would have been more likely to demand a trial rather
FRXQVHO¶VIXQGDPHQWDOGXWLHV³WREULQJWREHDUVXFKVNLOODQG        than plead guilty.
NQRZOHGJHDVZLOOUHQGHUWKHWULDODUHOLDEOHDGYHUVDULDOWHVWLQJ
SURFHVV´ DQG ³WR FRQVXOW ZLWK WKH GHIHQGDQW RQ LPSRUWDQW        Lyons testified at the plea withdrawal hearing that, when
GHFLVLRQVDQGWRNHHSWKHGHIHQGDQWLQIRUPHGRILPSRUWDQW            first presented with Burgess's advice that he plead guilty,
GHYHORSPHQWVLQWKHFRXUVHRIWKHSURVHFXWLRQ´,GDW        Lyons initially "wanted to fight" and put the government to its
  7KH IHGHUDO GLVWULFW FRXUW DUWLFXODWHG WKH FLUFXPVWDQFHV     burden of proof. Burgess corroborated Lyons’ belief that he
UHOHYDQWWRWKHSHUIRUPDQFHLQTXLU\LQWKLVFDVH                   had defenses to the first degree murder charge. In fact,
                                                                     Burgess and Lyons had been concentrating almost exclusively
  >7@ULDOFRXQVHO¶VSHUIRUPDQFHZDVGHILFLHQWZLWKLQWKH             on trial preparation up until the date of the trial, when the case
  PHDQLQJ RI WKH6WULFNODQG VWDQGDUG ZKHUH KH IDLOHG WR       was transferred to Chief Judge Roberson. Given this
  DGYLVH SHWLWLRQHU WKDW WKH SURVHFXWRU FRXOG DSSHDO D        background, had Burgess advised Lyons of all the risks he
  MXYHQLOHVHQWHQFHWRD0LFKLJDQDSSHOODWHFRXUWZLWKWKH           was facing, Lyons might have pled not guilty.
  YHU\ UHDO SRVVLELOLW\ WKDW D KLJKHU FRXUW ZRXOG RUGHU
  SHWLWLRQHU UHVHQWHQFHG DV DQ DGXOW  %HFDXVH RI               To meet the prejudice requirement under Strickland and
  SHWLWLRQHU¶V\RXQJDJHSHWLWLRQHUZDVSDUWLFXODUO\UHOLDQW        Hill, Lyons need only show a reasonable probability that he
  RQKLVDWWRUQH\¶VDGYLFHWRSOHDGJXLOW\WRWKHRIIHQVHVLQ        would have pled not guilty had Burgess’s performance been
  WKLVFDVH,QOLJKWRIFRXQVHO
VH[WUDRUGLQDU\DGYLFHWR          objectively reasonable. We conclude that Lyons' and
  SHWLWLRQHUWKDWKHSOHDGJXLOW\WRDQRIIHQVHZKLFKFDUULHG        Burgess’s testimony, along with reasonable inferences from
  D PDQGDWRU\ VHQWHQFH RI OLIH LPSULVRQPHQW ZLWKRXW            the facts and circumstances of this case, are sufficient to
  SDUROHFRXQVHOKDGDGXW\ERWKWRFRQVLGHUDQGWRDGYLVH          demonstrate not only a reasonable probability that Lyons
  SHWLWLRQHURIWKHSURVHFXWRU¶VULJKWWRDSSHDODQ\VHQWHQFH        would have decided to plead not guilty but also that a
  WRWKH0LFKLJDQDSSHOODWHFRXUWVZLWKWKHSRVVLELOLW\WKDW        contrary conclusion is objectively unreasonable.
  SHWLWLRQHU¶V MXYHQLOH VHQWHQFH ZRXOG EH RYHUWXUQHG RQ
  DSSHDODQGKHZRXOGWKHQKDYHWRVHUYHDQRQSDURODEOH
  OLIHVHQWHQFH
   /\RQVY-DFNVRQ                             1R      1R                                   /\RQVY-DFNVRQ         

  The warden maintains that if a defendant is aware of the         /\RQVY-DFNVRQ1R&9'76OLS2SDW('
maximum possible sentence he cannot be prejudiced by his           0LFK$XJ
counsel's failure to inform him of the prosecutor's right to
appeal. We decline to adopt the warden’s argument. An                 /\RQV¶WULDOFRXQVHO%XUJHVVEURXJKWWREHDURQWKLVFDVH
awareness of the sentencing range available to the trial judge     KLV NQRZOHGJH RI &KLHI -XGJH 5REHUVRQ
V VHQWHQFLQJ
is not the same as an informed understanding that a                SUDFWLFHV:LWKRXWDQ\GRXEWLQWKLVUHJDUG/\RQVLQLWLDOO\
sentencing judge's decision is subject to reversal. The rule       EHQHILWWHGIURPFRXQVHO
VNQRZOHGJH)XUWKHUPRUH%XUJHVV
suggested by the warden would preclude courts from finding         DGHTXDWHO\LQIRUPHG/\RQVUHJDUGLQJWKHULVNVDVWKH\UHODWHG
prejudice in any situation where the defendant knew the range      WR&KLHI-XGJH5REHUVRQ¶VVHQWHQFLQJGHWHUPLQDWLRQ/\RQV
of penalties to which he was subject.                              understood that if he pled guilty Chief Judge Roberson could
                                                                   opt to impose either a severe adult sentence of life
   Furthermore, the circumstances of this case illustrate the      imprisonment or a lenient juvenile sentence.
failings of the warden's argument. Lyons pled guilty in hopes
of avoiding life imprisonment without parole. A reduced               However, Burgess acted incompetently in failing to
likelihood of being sentenced as an adult was the sole benefit     consider the likelihood that the prosecutor would exercise his
of Lyons' guilty plea before Chief Judge Roberson. In reality,     right to appeal the district court's imposition of a juvenile
the risk of being sentenced as an adult came in two parts:         sentence. Any juvenile sentence imposed on Lyons would be
(1) being sentenced as an adult by Chief Judge Roberson; and       less than five years in a juvenile facility. Given such a lenient
(2) having received a juvenile sentence from Chief Judge           sentence for first degree murder, it was unreasonable for
Roberson, being subject to a successful appeal by the              Burgess not to have considered that the prosecutor could
prosecutor. Lyons, however, was informed by his attorney,          appeal and the juvenile sentence could be reversed. Yet
Burgess, of only the first risk. Burgess's failure to assess all   Burgess did not factor this scenario into his advice to Lyons
the risks and inform his client left Lyons to make the most        that pleading guilty was in Lyons’ best interest.
important decision of his life without essential information.
Presented with all the risks, Lyons might well have decided          Thus, Lyons did not know that the prosecutor could appeal
to plead not guilty and to take his chances at trial.              and that the juvenile sentence could be reversed, and, if so,
                                                                   Lyons would serve a life sentence without possibility of
   Indeed, Lyons puts forth evidence that he would have pled       parole. Lyons was left unaware that, even if Burgess’s
not guilty. At the evidentiary hearing on his plea withdrawal      assessment on his chances of receiving a juvenile sentence
motion, Lyons testified that he would not have pled guilty had     from Chief Judge Roberson were correct, this was not a one-
he known of the prosecutor’s right to appeal. This testimony,      act play in Chief Judge Roberson's courtroom.
though self-serving, may be enough by itself to satisfy the
prejudice prong under the circumstances here. See Magana              Burgess should have considered these possibilities,
v. Hofbauer, 263 F.3d 542, 547 n.1 (6th Cir. 2001) (noting         informed Lyons about them, and incorporated them into his
that, unlike the Seventh and Second Circuits, this Circuit has     risk assessment when he advised Lyons about pleading guilty.
not explicitly adopted a requirement that in order to establish
prejudice a defendant must come forward with objective                 
evidence in addition to his post-conviction claim that he                  ,Q DGGLWLRQ %XUJHVV HQWLUHO\ IDLOHG WR FRQVLGHU WKDW DQ DSSHDOV
                                                                   FRXUW IDFHG ZLWK WKH VDPH WZR UDGLFDOO\ GLIIHUHQW VHQWHQFLQJ SRVVLELOLWLHV
would have changed his mind about pleading guilty). We             DV &KLHI -XGJH 5REHUVRQ PLJKW ZHOO UHYHUVH WKH WULDO FRXUW LQ IDYRU RI WKH
                                                                   PRUH VHYHUH VHQWHQFH
     /\RQVY-DFNVRQ                                       1R         1R                                    /\RQVY-DFNVRQ         

He failed to do so. Rather, he advised Lyons to plead guilty                      advising him." This case epitomizes the criminal defendant's
based solely upon his assessment of the relative risks in going                   need for what the Supreme Court has called the "guiding hand
to trial versus pleading guilty before Chief Judge Roberson.                      of counsel at every step in the proceeding against him."
As a result, Burgess misinformed Lyons regarding the                              Powell v. Alabama, 287 U.S. 45, 69 (1932).
likelihood he would receive an adult sentence. Lyons was not
fully apprised of the risks he faced.                                               We conclude that Lyons’ trial counsel was incompetent. It
                                                                                  is an objectively unreasonable application of Hill and
   The duty of defense counsel to consult is paramount when                       Strickland for the Michigan Court of Appeals to hold
a client has to decide whether or not to waive a constitutional                   otherwise.
right, such as the right to trial. Because the decision whether
or not to plead guilty ultimately rests with the client, see                        2.     Prejudice
Jones v. Barnes, 463 U.S. 745, 751 (1983) ("the accused has
the ultimate authority to make certain fundamental decisions                        To determine whether Lyons was prejudiced by his
regarding the case, as to whether to plead guilty, waive a jury,                  counsel’s deficient performance, we ask whether there is a
testify in his or her own behalf, or take an appeal");                            reasonable probability that, had he been advised of the
Wainwright v. Sykes, 433 U.S. 72, 93 n.1 (1977) (Burger,                          prosecutor’s right of appeal, he would not have pled guilty.
C.J., concurring) ("[o]nly such basic decisions as whether to                     A "reasonable probability" is a probability sufficient to
plead guilty, waive a jury, or testify in one's own behalf are                    undermine confidence in the outcome; it is less than a
ultimately for the accused to make"), counsel must ensure that                    preponderance of the evidence. Strickland86DW
the client's decision is as informed as possible. Failing even
to consider, let alone notify the client of, a factor that could                    The warden argues that Lyons could not have been
negate the entire benefit of the guilty plea is not within the                    prejudiced by any deficiency on the part of his trial counsel
range of professional norms.                                                    because Lyons acknowledged at the plea hearing in March
                                                                                  1990 that he could receive an adult sentence of life
  Lyons’ age and his heavy reliance on Burgess, a reliance of                     imprisonment without parole.  $FFRUGLQJ WR WKH ZDUGHQ
which Burgess was aware, enhanced Burgess’s duty to make                          "the fact that [Lyons] might not have been told that the
certain that Lyons understood all the risks associated with his                   prosecution could appeal [the juvenile] sentence he was never
guilty plea. Lyons was sixteen years old and had a seventh                        assured of receiving in the first place should be of no
grade education. His father knew nothing about the                                consequence."
applicable law. Burgess acknowledges that he was "placed in
the role where [he] was both [Lyons'] lawyer and like a parent

                                                                                      
                                                                                          7KH ZDUGHQ DOVR DUJXHV WKDW /\RQV FDQQRW VKRZ SUHMXGLFH EHFDXVH
     
        &LWLQJ WKH 6XSUHPH &RXUW¶V UHFHQW GHFLVLRQ LQ %HOO Y &RQH            DIWHU OHDUQLQJ WKDW WKH SURVHFXWLRQ KDG DSSHDOHG WKH MXYHQLOH VHQWHQFH
6&W   WKH GLVVHQW VWDWHV WKDW DQ DWWRUQH\¶V OHJLWLPDWH WULDO         /\RQV IDLOHG WR UHTXHVW WKDW WKH FDVH EH UHPDQGHG WR WKH WULDO FRXUW VR WKDW
WDFWLFV GR QRW FRQVWLWXWH GHILFLHQW SHUIRUPDQFH $ GHIHQVH FRXQVHO¶V              KH FRXOG ZLWKGUDZ KLV SOHD $ GHIHQGDQW¶V GHFLVLRQ QRW WR DEDQGRQ WKH
IDLOXUH WR FRQVLGHU D SURVHFXWRU¶V ULJKW WR DSSHDO LV QRW D WDFWLF RU VWUDWHJ\   DSSHOODWH SURFHVV LQ DQ HIIRUW WR ZLWKGUDZ KLV JXLOW\ SOHD GRHV QRW REYLDWH
$ GHIHQVH FRXQVHO¶V IDLOXUH WR LQIRUP RU DGYLVH WKH GHIHQGDQW UHJDUGLQJ           SUHMXGLFH WR WKH GHIHQGDQW LQ SOHDGLQJ JXLOW\ DV WKH GHFLVLRQ WR SOHDG KDG
WKH VWDWH¶V ULJKW RI DSSHDO DQG WKH DWWHQGDQW FKDQFHV RI UHYHUVDO LV QRW D        DOUHDG\ EHHQ PDGH 0RUHRYHU WKH ZDUGHQ¶V FRQWHQWLRQ LV ZHDNHQHG
WDFWLF RU VWUDWHJ\ 6XFK RPLVVLRQV RI OHJDO SUDFWLFH DQG OHJDO FRXQVHOLQJ         EHFDXVH WKH FDVH UHPDLQHG LQ WKH DSSHDOV FRXUW QRW WKH WULDO FRXUW ZKHUH
FDQ QHYHU EH D OHJLWLPDWH GHIHQVH WDFWLF RU VWUDWHJ\                             ZLWKGUDZDO SOHDV PXVW EH PDGH